DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 09/27/2021.  Claim 8, 10, 18 and 20 have been canceled. Claims 1, 6-7, 9, 11-17 and 19 have been amended.  No new claims have been added.  Therefore, claims 1-7, 9, 11-17 and 19 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Arguments/Amendments
Claim Rejections - 35 USC § 112(a)
Applicant’s amendments are sufficient to overcome the 112(a) rejection of claims 1-7, 9, 11-17 and 19.  The examiner withdraws the 112 (a) rejection of claims 1-7, 9, 11-17 and 19. 
Claim Rejections - 35 USC § 112(b)
Applicant’s amendments are sufficient to overcome the 112(b) rejection of claims 1-7, 9, 11-17 and 19.  The examiner withdraws the 112 (b) rejection of claims 1-7, 9, 11-17 and 19. 
Claim Rejections - 35 USC § 101
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
In the remarks applicant cites the limitations arguing that the claimed subject matter is not directed toward an abstract concept under step 2A prong 1 but rather focus on the improvement to technology/computer functionality pointing to Enfish and MPEP 2106.04 (d)(1).   Applicant argues that the claimed features “verification for internet mobile device, and web-based credit account application” is different than electronic account application performed by the store at the POS.  Applications filed at POS require an associate to input application data, while when account application is performed by the customer via a mobile device is not and different identification.  Applicant points to para 0021 of the specification arguing that the claim process is network centric.  
[0021] Since the electronic credit application can now be completed and submitted to the credit account provider by the customer using the internet, the pre-Internet ability to track attribution for a credit application cannot be simply adjusted for use on a computing device or handled over a network. Instead, the use of electronic credit account applications requires a completely new and different system than that which was used prior to electronic applications. Moreover, verification for Internet, mobile device, application, and/or web-based credit account applications is different than even the electronic credit account application that is performed by the store at the POS. For example, the application filed at POS would require the associate to input the customer data into the POS. As such, the customer identity can be obtained at the register or sales device at the time of application by the associate asking to look at a customer's identification, scanning the customer's identification, etc. However, when the credit account application is performed by a customer via the customer's own mobile device without needing an associate, access to a POS, the US Postal Service, or the like, a new and different identification and fraud problem exists, which is completely networkcentric

The examiner respectfully disagrees.  The web-based account application performed vs POS application performed is merely a technical environment.  Applicant’s own arguments state that the purpose of the technical environment is to mitigate risk.  The limitations recited and emphasized by the applicant are not for the purpose of 
Applicant argues that the independent claims provide specific improvement to new account provider computer system and technological process for fraud mitigation. Applicant argues that the “generating a message at the stores device, comprising location information using location technology such as GPS for the store device and selectable link” improve fraud mitigation.   The examiner disagrees with the premise of applicant’s argument.  Applying technology to implement a process to improve fraud mitigation is abstract.  According to Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013) “We Affirm.  We may assume that the techniques claimed are “[g]roundbreaking, innovative and even brilliant,” but that is not enough for patent eligibility”.  accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102    novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function).  No matter  how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.  Applicant’s argument is not persuasive. 
In the remarks applicant points to In Finjan v Blue Coat which the courts found patent eligible, arguing that the similar to the current application were directed toward providing computer security by attaching a security profile for downloadable executable application program.  The examiner respectfully disagrees.  Finjan was found patent eligible for providing a technical process which was directed toward “behavior based” approach to virus scanning which differed from conventional code matching techniques. Because the security based profiles communicate granular information account suspicious code made available by behavior based scans protects against a broader range of types of unknown viruses.  This is not the case of the current application which simply changes the technical environment to enter credit application information.  Nothing the change of the environment impact or improve upon technology or computer functionality.   The rejection is maintained.
In the remarks applicant makes the conclusory statement that under step 2A prong 2, the claim limitations as a whole integrate the judicial exception into a practical 
In the remarks applicant points to BASCOM, found to be directed toward distribution of functionality within a network to be an improvement and Amdocs found to be unconventional.  Applicant states that the current claim features utilize different technological improvements and capabilities to recite specific integrated practical application of a solution by receiving a message comprising location data and selectable link, generating a validation of contact information, obtain an account application and generate location information using GPS technology, completing the application, providing store device location information and device location data, determining distance between location as a validation process.  Applicant states that the limitations as a combination provide a specific solution for fraud risk determination when distances determine meet/exceed distance thresholds.  The examiner disagrees.  The examiner notes the applicant does not identify what technology functions or capabilities is improved upon and therefore, is conclusory.  Rather applicant merely repeats the limitations with the conclusion that the application of distance data collected and measured against a threshold mitigates risk.  Risk mitigation is abstract.  The rejection is maintained.
In the remarks Applicant states that the claimed limitations recite specific, integrated and practical application of a solution that provides an improvement in computer functionality and in the technical process of fraud mitigation.  Applicant’s statement is conclusory and not persuasive.  The rejection is maintained.
In the remarks applicant argues that based on the patent eligible subject matter discussed above, dependent claims 2-7, 9 and 11-12 of claim1 and 14-17 and 19 of claim 13 are patent eligible.  The examiner disagrees.  See response above. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Interpretation
In light of the specification the examiner is interpreting the term “out-of-band” to be an act that is outside of the normal avenues of operation for example “during an electronic application process, the customer can utilize their own mobile device to access the electronic application, complete the electronic application and submit the electronic application (see para 0019)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 11-17 and 19 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-7, 9 and 11-12:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such method 
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to (1) providing contact information, (2) generating a message, (3) receiving the generated message and a link in the message selected validating the customer information, selecting link to obtain application, (4) selecting link to generate location information, (5) generating a validation, (6) obtain application (7) generate location information at time of link selectin (8) completing application (9) providing location data of store device, location data of mobile device and application (10) determine distance between mobile device and store device at time of selection of link (11) performing fraud risk threshold.  The claimed limitations which under its broadest reasonable interpretation, covers performance of completing an application for credit and measuring risk.  Which when considered as a whole such concepts can be found in the abstract category of commercial and legal interactions to form a contract for a new account and fundamental economic practices.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process (1) providing contact information-insignificant extra solution activity that is not tied to any device, (2) generating a message – directed toward a business practice (3) receiving message – insignificant extra solution activity (4) selecting link to cause verification – a common 
The combination of Limitations (1-3)- (1) –providing contact information, limitation (2) generating a message and (3) receiving a message- are an insignificant extra solution activity of receiving generated information.  The combination of limitations (4-8) –(4) - selecting link to cause verification (5) generating validation data (6) obtain application is directed toward generating validation and obtaining a credit application (7) 
In addition, when the claims are taken as a whole, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because claimed subject matter as a whole is directed toward accessing an application and generating a verification for the intended use of submitting the application for a new account.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of providing contact information, generating and sending message 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond that abstract idea is a mobile device that the abstract idea is acted upon.   Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a store device to generate a message and a mobile device to receive a message are merely tools to apply the application process.  The link selected is not an action that is perform using technology but instead an action of the user in order to verify data and obtain an account application.   The claimed subject matter and specification makes clear that the mobile device and store devices are no more than a tool to apply the abstract idea of accessing applications and generating a verification for the intended use of submitting the application for a new account.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “providing”, “receiving”, “sent”, “selecting”, “causing verification” and “attaching”... the recited functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data receiving, selecting, attaching is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
This is made clear by the specification that the mobile device and the functions claimed are conventional.  The specification discloses that any of a plurality of devices can perform the invention of a process for account application (para 0015, para 0021, para 0025).   The specification in para 0018 recites that “access” refers to a data file sent in a 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-12 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward a group of store devices to perform the abstract idea, listing the generic devices could be, without significantly more.  Dependent claims 3 and 4 are directed toward providing data and receiving a link – insignificant extra solution activity.  Dependent claim 5 is directed a group of communication means to perform the data transmission without significantly more.  Dependent claim 6 is directed toward obtaining application and causing a web browser to navigate web page containing application a well-known 
In reference to Claims 13-17 and 19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 13 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more.  System claim 13 recites a process to (1) receive data (2) generate a message (3) transmit message (4) receive message (5) process access to an application (6) generate validation data (7) generate location data (8) complete 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process (1) receive data- insignificant extra solution activity of gathering data (2) generate a message – a common business practice and  (3) transmit message insignificant extra solution activity of transmitting data -(4) receive message insignificant extra solution activity of gathering data (5) process access to an application – a common business practice (6) generate validation data – a common business practice and risk mitigation  (7) generate location data – well known and understood conventional technology for business practices (8) complete application – a common business practice (9) transmit data insignificant extra solution activity of transmitting data (10) receive data transmitted insignificant extra solution activity of gathering data, (11) determine distance between customer and POS devices using data transmitted – data analysis for risk mitigation (12) perform risk measurement determination- directed toward risk mitigation.  The functions are is recited at a high-
The combination of Limitations 1-2 are an insignificant extra solution activity of receiving information and sending information- an insignificant extra solution activity transmitting and receiving data.  The combination of limitations 3-8; (3) transmit message, (4) receive message, (5) process credit application using data from message (6) generate validation data (7) generate location data and (8) complete application is directed toward as a combination of parts collecting data, processing and completing a credit application.  The combination of limitations (9-12) – (9) transmit data (10) receive transmitted data, (11) determine distance between POS and customer devices using received transmitted data and (12) perform risk measurement determination as a combination of parts is directed toward analyzing data transmitted to determine measured risk- fundamental economic practice.   Accordingly the combination of limitations 1-2 and 3-8 is directed toward a business process and the combination of limitations 9-12 is directed toward determining risk.  The combination of limitations 1-8 and 9-12 are not directed toward any technical process that can be considered an 
In addition, when the claims are taken as a whole, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because claimed subject matter as a whole is directed toward accessing an application and generating a verification for the intended use of submitting the application for a new account.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of providing contact information, accessing and selecting an application, generating a verification for the intended use of submitting an application for a new account.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a technical process which confines the judicial exception into a practical application for performing the abstract idea that could then be pointed to as being 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond that abstract idea include a system comprising a store electronic device, comprising a memory storing instructions and one or more processors executing instructions–is purely functional and generic. Nearly every electronic device will include a “memory storing instructions” and “one or more processors executing instructions” capable of performing the basic functions claimed.  The store electronic device to receive data, generate messages, transmit messages –are well understood functional and generic functions of computer devices.  The system further comprising a customer mobile device comprising a memory storing instructions and one or more processes executing instructions –is purely functional and generic. Nearly every mobile device will include a “memory storing instructions” and “one or more processors executing instructions” capable of performing the basic functions claimed.  The customer mobile device to receive data, generate messages, transmit messages -– are well understood functional and generic functions of computer devices. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms... the recited functions can be achieved by any general purpose computer without special SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data receiving, selecting, attaching is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
This is made clear by the specification that the mobile device and the functions claimed are conventional.  The specification discloses that any of a plurality of devices can 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 14-17 and 19 these dependent claim have also been reviewed with the same analysis as independent claim 13. Dependent claims 14 and 15 are directed toward receiving a link –insignificant extra solution activity.  Dependent claim 16 is directed toward link cause access to application and navigate a web page containing application- a well-known, routine and conventional process utilized in business practices.  Dependent claim 17 is directed link cause access to application 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1, 4, 6 and 11-12; Claim 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi), in view of WO 2014/117095 A1 by Giordano et al. (Giordano) in view of US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), and further in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan)
In reference to Claim 1:
Shi teaches:
(Currently amended) A method ((Shi) in at least Abstract) comprising:
providing a contact information for a customer to a store’s electronic device ((Shi) in at least para 0022); 
generating a message [code to scan], at the store’s electronic device, ...a selectable link ((Shi) in at least para 0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code);
receiving, at a customer’s mobile device and from the store’s electronic device, said message [scan] comprising 
selecting at the customer’s mobile device, the selectable link ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028, para 0032, para 0042 wherein the prior art teaches the user selecting one or more links) the selecting of the selectable link causing a method comprising:
generating a validation of contact information for said customer  ((Shi) in at least abstract,  FIG. 1, FIG. 4; wherein the prior art illustrates the mobile device to acquire the QR code to supply identification information to authenticate user (e.g. customer can utilize their own mobile device to access the electronic application), para 0011-0012 wherein the prior art teaches “locates login credentials linked to the device identification information to enable the user to login to the website without having to manually enter login credentials”, para 0022-0024, para 0030, para 0042)causing the customer’s mobile device to obtain an electronic application for a new account ((Shi) in at least para 0030 wherein the prior art teaches account creation, para 0031-0032, para 0034-0035); and
causing a GPS of said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selecting of said selectable link 
completing, via customer’s mobile device, said electronic application for said new account  ((Shi) in at least para 0031);...
using at said new account provider computer system,... said GPS generated location information for said customer’s mobile device...and the customer’s mobile device at said time of said selecting of said selectable link (Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches information provided including mobile device location and teaches the link applied first time user logins using link, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028 wherein the prior art teaches information generated by the mobile device includes GPS location, para 0031-0032, para 0042 wherein the prior art teaches the user selecting one or more links); and 
Shi suggest but does not explicitly teach:
generating a message, at the store’s electronic device...the message comprising a location information for said store’s electronic device (Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL);
receiving, at a customer’s mobile device and from the store’s electronic device, said message said location information for said store’s electronic device ... (Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous 
providing from said customer’s mobile device, said location information for said store’s electronic device, said validation of said contact information for said customer said GPS generated location information for said customer’s mobile device and said electronic application for the new account to a new account provider computer system (Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL, para 0031); 
using at said new account provider computer system said location information for said store’s electronic device... (Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL); and 
Although the prior art Shi does not use the term “location”, the prior art does teach the user device receiving the URL of the provider/merchant.  A URL is the internet location of an entity as it is the destination of the merchant website and in the context of the prior art the URL allows the user to implement different types of transactions.  Therefore, the prior art Shi provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed limitation “location” because the URL is the internet location of the merchant.    
Shi does not explicitly teach:
performing, at said new account provider computer system, a fraud risk determination based on said determined distance, wherein a fraud mitigation is met when said determined distance is within 50 feet, and said fraud mitigation is not met when said determined distance is greater than 50 feet.
Giordano teaches:  
generating a message, at the store’s electronic device, the message comprising a location information for said store’s electronic device ((Giordano) in at least para 0006-0007, para 0127, para 0213)
receiving, at a customer’s mobile device and from the store’s electronic device, said message said location information for said store’s electronic device ... ((Giordano) in at least para 0006-0007, para 0127, para 0213)
causing a GPS of said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selecting of said selectable link ((Giordano) in at least para 0006-0007, para 0127, para 0172, para 0185, para 0213); 
providing from said customer’s mobile device, said location information for said store’s electronic device, said validation of said contact information for said customer said GPS generated location information for said customer’s mobile device ((Giordano) in at least para 0006-0007, para 0062, para 0064, para 0079-0080, para and said electronic application for the new account to a new account provider computer system ((Giordano) in at least FIG. 7; para 0107-0110); 
using at said new account provider computer system said location information for said store’s  electronic device and said GPS generated location information for said customer’s mobile device to determine a distance between the store’s electronic device and the customer’s mobile device at said time of said selecting of said selectable link ((Giordano) in at least para 0006-0007, para 0127, para 0171-0172 wherein the prior art teaches geo-locate determine location of POS that payer near terminal, para 0185, para 0198, para 0213); and 
Both Shi and Giordano are directed toward obtaining an account application in response to offers.  Giordano teaches the motivation of providing an online application in order for the user to provide credit and personal information that if the user is approved a contractual agreement can be provided.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application details of Shi to include an online application for providing user information as taught by Giordano since Giordano teaches the motivation of providing an online application in order for the user to provide credit and personal information that if the user is approved a contractual agreement can be provided.
Both Shi and Giordano are directed toward securing transactions.   Giordano teaches the motivation of using GPS coordinates in order to determine the physical location of the user and the merchant as a means to authenticate the user.  It would have been 
Nathanel teaches:
generating a message, at the store’s electronic device, the message comprising a location information for said store’s electronic device and a selectable link ((Nathanel) in at least Abstract; para 0024-0025 wherein the prior art teaches a temporary linkage between customer mobile device and POS for location based information to be determined; para 0037 wherein the prior art teaches POS exchanges messages para 0105 wherein the prior art teaches system creates now linkage to cause sign-up/register to create customer account, para 0109 wherein the prior art teaches offer to user arrives via email invitation for user to signup for new account and receive qr code, para 0111 wherein the prior art teaches user device receives link package that comprises a link to merchant business for the user to signup as new customer account, para 0131 wherein the prior art teaches POS generates code, para 0132) ;
receiving, at a customer’s mobile device and from the store’s electronic device, said message comprising said location information for said store’s electronic device and said selectable link ((Nathanel) in at least Abstract; para 0024-0025 wherein the prior art teaches a temporary linkage between customer mobile device and POS for 
selecting at the customer’s mobile device, the selectable link ((Nathanel) in at least para 0037 wherein the prior art teaches POS exchanges messages, para 0051 wherein the prior art teaches communication signals to allow POS to exchange messages, para 0052 wherein the prior art teaches such customer profile data registered includes home address, para 0071 wherein the prior art teaches the user entering a unique code to link the user device to the POS, para 0109 wherein the prior art teaches messages sent via email. para 0112), the selecting of the selectable link causing a method comprising:….
causing a GPS of said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selecting of said selectable link((Nathanel) in at least Abstract; para 0024-0025, para 0033-0034, para 0091); 
providing from said customer’s mobile device, said location information for said store’s electronic device ((Nathanel) in at least Abstract; para 0024-0025), said validation of said contact information for said customer said GPS generated location information for said customer’s mobile device and said electronic application for the new account to a new account provider system((Nathanel) in at least para 0109), 
using at said new account provider computer system said location information for said store’s  electronic device and said GPS generated location information for said customer’s mobile device to determine a distance [proximity] between the store’s electronic device and the customer’s mobile device at said time of said selecting of said selectable link ((Nathanel) in at least para 0024-0025, para 0033-0034, para 0061, para 0069, para 0091) ... 
The prior art Shi the prior art contained a communication means between devices in order to provide data which includes a link, which differed from the claimed communication means of “messages” by the substitution of some scanning of Shi (step, element, etc.) with message.  The prior art Nathanel provides evidence that data with links included can be substituted components for providing data and their functions were known in the art.  Therefore, based on the teaching of Shi and Nathanel, one of ordinary skill in the art could have substituted one known element (scanning) for another (messages), and the results of the substitution would have been predictable; and
Both Shi and Nathanel are directed toward are directed toward the user device acquiring electronic data that contains a link.  Nathanel teaches the motivation of the merchant sending a message containing a link in order to invite the customer to open an account with the merchant.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scan function for electronic communication of data which includes a link of Shi to include the merchant generating a message of Nathanel since Nathanel teaches the motivation of the merchant sending a message containing a link in order to invite the customer to open an account with the merchant.  
Both Shi and Nathanel are directed toward are directed toward authenticating the user.  The prior art Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information for authentication of Shi to include GPS information as taught by Nathanel since Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user.  
Dragushan teaches:
providing from said customer’s mobile device, said location information for said store’s electronic device, said validation of said contact information for said customer said GPS generated location information for said customer’s mobile device ... ((Dragushan) in at least para 0026, para 0034-0035, para 0045); 
using at said new account provider computer system said location information for said store’s  electronic device and said GPS generated location information for said customer’s mobile device to determine a distance between the store’s electronic device and the customer’s mobile device at said time of said selecting of said selectable link ((Dragushan) in at least para 0026, para 0034-0035, para 0045, para 0082);
performing, at said new account provider computer system, a fraud risk determination based on said determined distance, wherein a fraud mitigation is met when said determined distance is within 50 feet, and said fraud mitigation is not met when said determined distance is greater than 50 feet.
Both Shi and Dragushan are directed toward are directed toward authenticating the user.   Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of an authentication process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication data of Shi to include the distance information of Dragushan since Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process
According to KRS, simple substitution of one known element for another to obtain predictable results is obvious.  The prior art Shi contained a location of a merchant which differed from the claimed device by the substitution of a virtual (internet URL location of a merchant with the physical location of a merchant.  The prior art Giordano, Nathanel, and Dragushan provides evidence that the substituted components and their functions were known in the art.  Therefore, since both a URL of a merchant and physical location of a merchant are locations where user can conduct transactions and data used to mitigate risk (see Shi para 0003), one of ordinary skill in the art could have substituted one known element (merchant virtual location information) for another (physical location), and the results of the substitution would have been predictable.
In reference to Claim 4:
The combination of Shi, Giordano, Nathanel and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 4
The method of Claim 1 (see rejection of claim 1 above), further comprising:
receiving the access via a device-to device communication between the customer’s mobile device and the store’s electronic device ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020, para 0022, para 0028, para 0031-0032, para 0035, para 0039).
providing a device identifier for the customer’s mobile device as the contact information for the customer ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020, para 0022, para 0028, para 0032); and
In reference to Claim 5:
The combination of Shi, Giordano, Nathanel and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 5
(Original) The method of Claim 4 (see rejection of claim 4 above), 
Shi does not explicitly teach:
wherein the device-to-device communication is selected from the group consisting of: a data exchange, a hotspot interaction with the store’s electronic device, a WiFi communication, and a near field communication (NFC).
Dragushan teaches:
wherein the device-to-device communication is selected from the group consisting of: a data exchange, a hotspot interaction with the store’s electronic device, a WiFi communication, and a near field communication (NFC) ((Dragushan) in at least para 0026-0027, para 0058, para 0061) 
Both Shi and Dragushan teach wireless communication between the customer and POS.  The prior art Dragushan teaches the motivation of different types of wireless interfaces between devices in order to provide wireless communication.  It would have 
In reference to Claim 6:
The combination of Shi, Giordano, Nathanel and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 6
(Currently Amended) The method of Claim 1, wherein causing said customer’s mobile device to obtain said electronic application for said new account (see rejection of claim 1 above) comprises: 
causing a web browser on the customer’s mobile device to navigate to a web page containing the electronic application for the new account. ((Shi) in at least para 0020 wherein the prior art teaches the user entering [selecting] the URL for access to website, para 0032 wherein the prior teaches another embodiment where the website receives user device ID and presents a QR code encoded with a URL of the merchant so that login page for account creation is presented)
In reference to Claim 11:
The combination of Shi, Giordano, Nathanel and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 11

said GPS generated location information for said customer’s mobile device, and said electronic application for said new account to said new account provider computer system; ((Shi) in at least para 0011-0012 wherein the prior art teaches information provided including mobile device location, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028 wherein the prior art teaches information generated by the mobile device includes GPS location, para 0031)
Shi suggest but does not explicitly teach:
receiving, with said message from said store’s electronic device, a store location for a store associated with the store’s electronic device (Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL);
providing, from said customer’s mobile device, said store location, said location information for said store’s electronic device, said validation of said contact information for said customer,  (Shi) in at least FIG. 1-2; FIG. 4; wherein the prior art illustrates the mobile device to acquire the QR code to supply identification information to authenticate user (e.g. customer can utilize their own mobile device to access the electronic application), para 0011-0012 wherein the prior art teaches “locates login credentials linked to the device identification information to enable the user to login to the website without having to manually enter login credentials” and 
Although the prior art Shi does not use the term “location”, the prior art does teach the user device receiving the URL of the provider/merchant.  A URL is the internet location of an entity as it is the destination of the merchant website and in the context of the prior art the URL allows the user to implement different types of transactions.  Therefore, the prior art Shi provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed limitation “location” because the URL is the internet location of the merchant.    
Shi does not explicitly teach:
...using at said new account provider computer system said store location and said location information for said store’s electronic device to determine a distance between the store’s electronic device; and
performing, at said new account provider computer system,  a second fraud risk determination based on a result of the determined distance,
the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and
the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance.
Giordano teaches:  
receiving, with said message from said store’s electronic device, a store location for a store associated with the store’s electronic device ((Giordano) in at least para 0006-0007, para 0127, para 0213)
providing, from said customer’s mobile device, said store location, said location information for said store’s electronic device, said validation of said contact information for said customer, said GPS generated location information for said customer’s mobile device ((Giordano) in at least para 0006-0007, para 0062, para 0064, para 0079-0080, para 0084-0085, para 0127, para 0137-0138, para 0151, para 0213), and said electronic application for said new account to said new account provider computer system ((Giordano) in at least FIG. 7; para 0107-0110);
using at said new account provider computer system said store location and said location information for said store’s electronic device to determine a distance [proximity] between the store’s electronic device ((Giordano) in at least para 0006-0007, para 0127, para 0171-0172 wherein the prior art teaches geo-locate determine location of POS that payer near terminal, para 0185, para 0198, para 0213); and 
Both Shi and Giordano are directed toward obtaining an account application in response to offers.  Giordano teaches the motivation of providing an online application in order for the user to provide credit and personal information that if the user is approved a contractual agreement can be provided.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application details of Shi to include an online application for providing user information 
Both Shi and Giordano are directed toward securing transactions.   Giordano teaches the motivation of using GPS coordinates in order to determine the location of the user and the merchant as a means to authenticate the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the means for authenticating the user of Shi to include GPS information as taught by Giordano since Giordano teaches the motivation of using GPS coordinates in order to determine the location of the user and the merchant as a means to authenticate the user.
Dragushan teaches:
receiving, with said message from said store’s electronic device, a store location for a store associated with the store’s electronic device ((Dragushan) in at least para 0026, para 0034-0035, para 0045);
using at said new account provider computer system said store location and said location information for said store’s electronic device to determine a distance between the store’s electronic device ((Dragushan) in at least para 0026, para 0034-0035, para 0045, para 0082); and
performing at said new account provider computer system a second fraud risk determination based on said determined distance, the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined 
Both Shi and Dragushan are directed toward are directed toward authenticating the user.   Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication data of Shi to include the distance information of Dragushan since Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process. 
According to KRS, simple substitution of one known element for another to obtain predictable results is obvious.  The prior art Shi contained a location of a merchant which differed from the claimed device by the substitution of a virtual (internet URL location of a merchant with the physical location of a merchant.  The prior art Giordano, and Dragushan provides evidence that the substituted components and their functions were known in the art.  Therefore, since both a URL of a merchant and physical location of a merchant are locations where user can conduct transactions and data used to 
In reference to Claim 12:
The combination of Shi, Giordano, Nathanel and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 12
(Currently Amended) The method of Claim 1 (see rejection of claim 1 above), further comprising:
providing, from said customer’s mobile device, ...said validation of said contact information for said customer, said GPS generated location information for said customer’s mobile device, and said electronic application for said new account to said new account provider computer system  ((Shi) in at least para 0011-0012 wherein the prior art teaches information provided including mobile device location, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028 wherein the prior art teaches information generated by the mobile device includes GPS location, para 0031);
Shi suggest but does not explicitly teach:
receiving, with said message from said store’s electronic device, a store location for a store associated with the store’s electronic device(Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores 
providing, from said customer’s mobile device, said store location, said location information for said store’s electronic device, (Shi) in at least FIG. 1-2; FIG. 4; wherein the prior art illustrates the mobile device to acquire the QR code to supply identification information to authenticate user (e.g. customer can utilize their own mobile device to access the electronic application), para 0011-0012 wherein the prior art teaches “locates login credentials linked to the device identification information to enable the user to login to the website without having to manually enter login credentials” and teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL)
Although the prior art Shi does not use the term “location”, the prior art does teach the user device receiving the URL of the provider/merchant.  A URL is the internet location of an entity as it is the destination of the merchant website and in the context of the prior art the URL allows the user to implement different types of transactions.  Therefore, the prior art Shi provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed limitation “location” because the URL is the internet location of the merchant.    
Shi does not explicitly teach:
using at said new account provider computer system, said store location, said location information for said store’s electronic device, and said location information for said customer’s mobile device to determine a distance between the store’s electronic device, the store and the customer’s mobile device at said time of said selecting of said selectable link; and
performing at said new account provider computer system, a second fraud risk determination based on said determined distance, the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance.
Giordano teaches:
receiving, with said message from said store’s electronic device, a store location for a store associated with the store’s electronic device ((Giordano) in at least para 0006-0007, para 0127, para 0213);
providing, from said customer’s mobile device, said store location, said location information for said store’s electronic device, said validation of said contact information for said customer, said GPS generated location information for said customer’s mobile device ((Giordano) in at least para 0006-0007, para 0062, para 0064, para 0079-0080, para 0084-0085, para 0127, para 0137-0138, para 0151, para 0213), and said electronic application for said new account to said new account provider computer system ((Giordano) in at least FIG. 7; para 0107-0110);
using at said new account provider computer system, said store location, said location information for said store’s electronic device, and said location information for said customer’s mobile device to determine a distance between the store’s electronic device, the store and the customer’s mobile device at said time of said selecting of said selectable link ((Giordano) in at least para 0006-0007, para 0127, para 0171-0172 wherein the prior art teaches geo-locate determine location of POS that payer near terminal, para 0185, para 0198, para 0213);; and
Both Shi and Giordano are directed toward obtaining an account application in response to offers.  Giordano teaches the motivation of providing an online application in order for the user to provide credit and personal information that if the user is approved a contractual agreement can be provided.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application details of Shi to include an online application for providing user information as taught by Giordano since Giordano teaches the motivation of providing an online application in order for the user to provide credit and personal information that if the user is approved a contractual agreement can be provided.
Both Shi and Giordano are directed toward securing transactions.   Giordano teaches the motivation of using GPS coordinates in order to determine the location of the user and the merchant as a means to authenticate the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the means for authenticating the user of Shi to include GPS information as taught by Giordano since Giordano teaches the motivation of using GPS coordinates in order to determine the location of the user and the merchant as a means to authenticate the user.
Dragushan teaches
receiving, with said message from said store’s electronic device, a store location for a store associated with the store’s electronic device ((Dragushan) in at least para 0026, para 0034-0035, para 0045);
providing, from said customer’s mobile device, said store location, said location information for said store’s electronic device, ... said GPS generated location information for said customer’s mobile device ((Dragushan) in at least para 0026, para 0034-0035, para 0044-0045);
using at said new account provider computer system, said store location, said location information for said store’s electronic device, and said location information for said customer’s mobile device to determine a distance between the store’s electronic device, the store and the customer’s mobile device at said time of said selecting of said selectable link (Dragushan) in at least para 0026, para 0034-0035, para 0045, para 0082);
performing at said new account provider computer system, a second fraud risk determination based on said determined distance, the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance. ((Dragushan) in at least para 0045, para 0082).
Both Shi and Dragushan are directed toward are directed toward authenticating the user.   Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process.  
According to KRS, simple substitution of one known element for another to obtain predictable results is obvious.  The prior art Shi contained a location of a merchant which differed from the claimed device by the substitution of a virtual (internet URL location of a merchant with the physical location of a merchant.  The prior art Giordano, and Dragushan provides evidence that the substituted components and their functions were known in the art.  Therefore, since both a URL of a merchant and physical location of a merchant are locations where user can conduct transactions and data used to mitigate risk (see Shi para 0003), one of ordinary skill in the art could have substituted one known element (merchant virtual location information) for another (physical location), and the results of the substitution would have been predictable.
In reference to Claim 13:
Shi teaches:
(Currently Amended) A system ((Shi) in at least Abstract) comprising:
a store’s electronic device [provider server] and stores electronic device  ((Shi) in at least FIG. 1; ref# 116) comprising:
a memory to store
one or more processors, to execute said instructions, said store device to ((Shi) in at least FIG. 1; para 0042-0044), to: 
receive a contact information for a customer ((Shi) in at least Abstract; para 0022 wherein the prior art teaches user providing email address);
generate a message comprising:...a selectable link ((Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches information provided including mobile device location and teaches the link applied first time user logins using link, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0031-0032, para 0042 wherein the prior art teaches the user selecting one or more links); and
transmit said message to said contact information for said customer ((Shi) in at least Abstract; para 0022 wherein the prior art teaches user providing email address), a customer’s mobile device ((Shi) in at least para 0020) comprising:
a memory to store instructions ((Shi) in at least para 0020-0021, para 0024, para 0027); and
at least one processor to execute said instructions ((Shi) in at least para 0047), said customer mobile device to: 
receive, from said store’s electronic device, said message [scan] comprising ...said selectable link, wherein a selection of the selectable link is configured to  ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028, para 0032, para 0042 wherein the prior art teaches the user selecting one or more links)in at least cause said at least one processor  to: 
provide access to an electronic application for a new account, ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020, para 0022, para 0028, para 0031-0032, para 0035, para 0039);
generate a validation of the contact information for said customer ((Shi) in at least abstract,  FIG. 1, FIG. 4; wherein the prior art illustrates the mobile device to acquire the QR code to supply identification information to authenticate user (e.g. customer can utilize their own mobile device to access the electronic application), para 0011-0012 wherein the prior art teaches “locates login credentials linked to the device identification information to enable the user to login to the website without having to manually enter login credentials”, para 0022-0024, para 0030, para 0042); and
cause a GPS of said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selection of said selectable link ((Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches information provided including mobile device location, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028 wherein the prior art teaches information generated by the mobile device includes GPS location, para 0032, para 0042 wherein the prior art teaches the user selecting one or more links); 
complete said electronic application for said new account ((Shi) in at least para 0031); and 
transmit, said location information for said store’s electronic device, said validation of said contact information for said customer, said GPS generated location information for said customer’s mobile device, and said electronic application for the new account to a new account provider computer system ((Shi) in at least para 0011-locates login credentials linked to the device identification information to enable the user to login to the website without having to manually enter login credentials”, para 0022-0024, para 0028, para 0030, para 0031-0032, para 0034-0035, ) , and 
said new account provider computer system ((Shi)in at least FIG. 1; ref # 116) comprising:
a memory to store instructions ((Shi) in at least FIG. 1; para 0021-0022, para 0042-0044, para 0047); and
at least one processor to execute said instructions, said new account provider computer system (Shi) in at least FIG. 1; para 0042-0044) to:
receive ... said validation of said contact information for said customer, said GPS generated location information for said customer’s mobile device, and said electronic application for the new account from said customer’s mobile device ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028, para 0031-0032, para 0042 wherein the prior art teaches the user selecting one or more links);...
Shi suggest but does not explicitly teach:
receive, from said store’s electronic device, said message [scan] comprising said location information for said store’s electronic device
receive said location information for said store’s electronic device, ... ((Shi) in at least FIG. 1-2; para 0011-0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code, para 0020 wherein the prior art teaches user may enter URL)
Although the prior art Shi does not use the term “location”, the prior art does teach the user device receiving the URL of the provider/merchant.  A URL is the internet location of an entity as it is the destination of the merchant website and in the context of the prior art the URL allows the user to implement different types of transactions.  Therefore, the prior art Shi provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed limitation “location” because the URL is the internet location of the merchant.
Shi does not explicitly teach:
use said location information for said store’s electronic device and said GPS generated location information for said customer’s mobile device to determine a distance between store’s electronic device and said customer’s mobile device at said time of said selection of said selectable link; and 
perform, a fraud risk determination based on said determined distance, wherein a fraud mitigation is met when said determined distance is within 50 feet, and said fraud mitigation is not met when said determined distance is greater than 50 feet. 
Giordano teaches:
receive a contact information for a customer ((Giordano) in at least FIG. 2; para 0062, para 0064):
generate a message comprising: a location information for said store’s electronic device and a selectable link ((Giordano) in at least para 0006-0007,  para 0127, para 0140, para 0146, para 0185) : and
transmit said message to said contact information for said customer ((Giordano) in at least para 0080, para 0085 wherein the prior art teaches transmitting contact information for customer to verify, para 0137);
receive, from said store’s electronic device, said message comprising said location information for said store’s electronic device and said selectable link, wherein a selection of the selectable link ((Giordano) in at least para 0006-0008, para 0119-0121, para 0127, para 0146, para 0185, para 0187) is configured to cause said at least one processor to: 
provide access to an electronic application for a new account ((Giordano) in at least FIG. 7; para 0106-0113);
generate a validation of the contract information for said customer, and cause a GPS of said customer’s mobile device to generate location information for said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selection of said selectable link ((Giordano) in at least para 0004, para 0006-0008, para 0062, para 0081, para 0119-0121, para 0127, para 0146, para 0167, para 0172 para 0185, para 0187) ;
complete said electronic application for said new account 
transmit, said location information for said store’s electronic device, said validation of said contact information for said customer, said GPS generated location information for said customer’s mobile device, and said electronic application for the new account to a new account provider computer system ((Giordano) in at least FIG. 7; para 0004, para 0006-0008, para 0062, para 0081, para 0119-0121, para 0127, para 0140, para 0146, para 0167, para 0172 para 0185); and 
receive said location information for said store’s electronic device, said validation of said contact information for said customer, said GPS generated location information for said customer’s mobile device, and said electronic application for the new account from said customer’s mobile device ((Giordano) in at least FIG. 7; para 0004, para 0006-0008, para 0062, para 0081, para 0119-0121, para 0127, para 0140, para 0146, para 0167, para 0172 para 0185):
use said location information for said store’s electronic device and said GPS generated location information for said customer’s mobile device to determine a distance between the store’s electronic device and the customer’s mobile device at said time of said selection of said selectable link ((Giordano) in at least para 0006-0007, para 0127, para 0171-0172 wherein the prior art teaches geo-locate determine location of POS that payer near terminal, para 0185, para 0198, para 0213); and 
Both Shi and Giordano are directed toward obtaining an account application in response to offers.  Giordano teaches the motivation of providing an online application in order for the user to provide credit and personal information that if the user is approved a 
Both Shi and Giordano are directed toward securing transactions.   Giordano teaches the motivation of using GPS coordinates in order to determine the location of the user and the merchant as a means to authenticate the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the means for authenticating the user of Shi to include GPS information as taught by Giordano since Giordano teaches the motivation of using GPS coordinates in order to determine the location of the user and the merchant as a means to authenticate the user.
Nathanel teaches:
receive, from said store’s electronic device, said message comprising said location information for said store’s electronic device and said selectable link, wherein a selection of the selectable link ((Nathanel) in at least para 0037 wherein the prior art teaches POS exchanges messages, para 0051 wherein the prior art teaches communication signals to allow POS to exchange messages, para 0052 wherein the prior art teaches such customer profile data registered includes home address, para 0071 wherein the prior art teaches the user entering a unique code to link the user is configured to cause said at least one processor to: 
provide access to an electronic application for a new account ((Nathanel) in at least para 0022, para 0026, para 0031, para 0035);
generate a validation of the contract information for said customer, and cause a GPS of said customer’s mobile device to generate location information for said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selection of said selectable link ((Nathanel) in at least Abstract; para 0024-0025, para 0033-0034, para 0091, para 0109);...
The prior art Shi the prior art contained a communication means between devices in order to provide data which includes a link, which differed from the claimed communication means of “messages” by the substitution of some scanning of Shi (step, element, etc.) with message.  The prior art Nathanel provides evidence that data with links included can be substituted components for providing data and their functions were known in the art.  Therefore, based on the teaching of Shi and Nathanel, one of ordinary skill in the art could have substituted one known element (scanning) for another (messages), and the results of the substitution would have been predictable; and
Both Shi and Nathanel are directed toward are directed toward the user device acquiring electronic data that contains a link.  Nathanel teaches the motivation of the merchant sending a message containing a link in order to invite the customer to open an account with the merchant.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scan function for electronic communication of data which includes a link of Shi to include the merchant 
Both Shi and Nathanel are directed toward are directed toward authenticating the user.  The prior art Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information for authentication of Shi to include GPS information as taught by Nathanel since Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user 
Dragushan teaches:
receive said location information for said store’s electronic device, said validation of said contact information for said customer, said GPS generated location information for said customer’s mobile device, and said electronic application for the new account from said customer’s mobile device ((Dragushan) in at least para 0026, para 0034-0035, para 0045):
use said location information for said store’s electronic device and said GPS generated location information for said customer’s mobile device to determine a distance between the store’s electronic device and the customer’s mobile device at said time of said selection of said selectable link((Dragushan) in at least para 0026, para 0034-0035, para 0045, para 0082); and
perform, a fraud risk determination based on said determined distance ((Dragushan) in at least para 0045, para 0082) wherein a fraud mitigation is met when said and said fraud mitigation is not met, when said distance is greater than 50 feet. ((Dragushan) in at least Abstract; para 0008, para 0044-0045, para 0082)
Both Shi and Dragushan are directed toward are directed toward authenticating the user.   Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication data of Shi to include the distance information of Dragushan since Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process. 
According to KRS, simple substitution of one known element for another to obtain predictable results is obvious.  The prior art Shi contained a location of a merchant which differed from the claimed device by the substitution of a virtual (internet URL location of a merchant with the physical location of a merchant.  The prior art Giordano, Nathanel, and Dragushan provides evidence that the substituted components and their functions were known in the art.  Therefore, since both a URL of a merchant and physical location of a merchant are locations where user can conduct transactions and data used to mitigate risk (see Shi para 0003), one of ordinary skill in the art could have substituted one known element (merchant virtual location information) for another (physical location), and the results of the substitution would have been predictable.
In reference to Claim 15:
The combination of Shi, Giordano, Nathanel and Dragushan discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 15
(Currently Amended) The system of Claim 13 (see rejection of claim 13 above), where said at least one processor of said customer’s mobile device is further to: 
receive the selectable link via a device-to device communication between the customer’s mobile device and the store’s electronic device, the contact information for the customer is a device identifier. para 0011-0012, para 0020, para 0022, para 0028, para 0031-0032, para 0035, para 0039
In reference to Claim 16:
The combination of Shi, Giordano, Nathanel and Dragushan discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 16.
(currently amended) The system of Claim 13, wherein said selection of said selectable link configured to cause said at least one processor of said customer’s mobile device to provide access to said electronic application for said new account further causes said at least one processor of said customer’s mobile device (see rejection of claim 13 above) to:
cause a web browser on the customer’s mobile device to navigate to a web page containing the electronic application for the new account ((Shi) in at least para 0020 .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi), in view of WO 2014/117095 A1 by Giordano et al. (Giordano) in view of US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), and further in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan) as applied to claim 1 above, and further in view of US Pub No. 2020/0034818 A1 by Selfin et al. (Selfin)
In reference to Claim 2:
The combination of Shi, Giordano, Nathanel and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 2
(Original) The method of Claim 1 (see rejection of claim 1 above), 
Shi does not explicitly teach:
wherein the store’s electronic device is selected from the group consisting of: a WiFi node, a beacon, an RFID node, a store’s mobile device, a point-of-sale computing device, and an associate’s mobile device.
Selfin teaches:
wherein the store’s electronic device is selected from the group consisting of: a WiFi node, a beacon, an RFID node, a store’s mobile device, a point-of-sale computing device, and an associate’s mobile device.((Selfin) in at least para 0049, para 0051)
Both Shi and Selfin utilizing the mobile device scanning a QR code which provides the merchant URL.  Selfin teaches the motivation of the QR code scanned at the provider terminal so that the merchant may generate a dedicated link for the consumer.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scanning of the QR code at the website of the provider of Shi to be the scanning of the QR code at the provider terminal of Selfin since Selfin teaches the motivation of the QR code scanned at the provider terminal so that the merchant may generate a dedicated link for the consumer.
Claim 3 with respect to claim 1 above, Claim 14 with respect to claim 13 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi) in view of WO 2014/117095 A1 by Giordano et al. (Giordano) in view of US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), and further in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan), and further in view of US Pub No. 2018/0150832 A1 by  Badal-Badalian et al (Badal)
In reference to Claim 3:
The combination of Shi, Giordano, Nathanel and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 3

Shi does not explicitly teach:
providing a telephone number of the customer’s mobile device as the contact information for the customer; and
receiving the selectable link via a mobile telephone network communication sent to the telephone number of the customer’s mobile device.
Badal teaches:
providing a telephone number of the customer’s mobile device as the contact information for the customer ((Badal) in at least para 0160); and
receiving the selectable link via a mobile telephone network communication sent to the telephone number of the customer’s mobile device ((Badal) in at least para 0160)
Both Shi and Badal teach providing contact information.  The prior art Shi contained contact information (email) which differed from the claimed contact information by the substitution of some other type of contact information with a telephone number.  The prior art Badal provides evidence that the substituted contact information and their functions were known in the art.  Therefore, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Badal further provides the motivation of the user entering identifying information such as a phone number so that the merchant can 
In reference to Claim 14:
The combination of Shi, Giordano, Nathanel and Dragushan discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 14
(Currently Amended) The system of Claim 13 (see rejection of claim 13 above), where said at least one processor of said customer’s mobile device is further to: 
Shi does not explicitly teach:
receive the selectable link via a mobile telephone network communication sent to a telephone number of the customer’s mobile device, the telephone number being the contact information for the customer.
Badal teaches:
receive the selectable link via a mobile telephone network communication sent to a telephone number of the customer’s mobile device, the telephone number being the contact information for the customer. ((Badal) in at least para 0160)
Both Shi and Badal teach providing contact information.  The prior art Shi contained contact information (email) which differed from the claimed contact information by the substitution of some other type of contact information with a telephone number.  The prior art Badal provides evidence that the substituted contact information and their functions were known in the art.  Therefore, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Badal further provides the motivation of the user entering identifying information such as a phone number so that the merchant can send a text message to the customer with data that would have been in a QR code.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scanning of the QR code of Shi to include texting the QR code information to the telephone number as taught by Badal since Badal further provides the motivation of the user entering identifying information such as a phone number so that the merchant can send a text message to the customer with data that would have been in a QR code
Claim 7 with respect to claim 1 above, Claim 17 with respect to claim 13 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi) in view of WO 2014/117095 A1 by Giordano et al. (Giordano) in view of US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), and further in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan), and further in view of US Pub No. 2018/0181951 A1 by Goldfinger et al. (Goldfinger)
In reference to Claim 7:
The combination of Shi, Giordano, Nathanel and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 7
(currently Amended) The method of Claim 1 (see rejection of claim 1 above), wherein causing said customer’s mobile device to obtain said electronic application for said new account comprises: 
Shi does not explicitly teach:
Causes the customer’s mobile device to queue an app for downloading to the customer’s mobile device, the app comprising the electronic application for the new account.
Goldfinger teaches:
causes the customer’s mobile device to queue an app for downloading to the customer’s mobile device, the app comprising the electronic application for the new account ((Goldfinger) in at least para 0129).
Both Shi and Goldfinger are directed toward providing URL to provide links to open accounts.  Goldfinger teaches the motivation of downloading an installation program for implementation of a new account for services.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for accessing url for opening an account of Shi to include downloading an application for a new account as taught by Goldfinger since Goldfinger .  
In reference to Claim 17:
The combination of Shi, Giordano, Nathanel and Dragushan discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 17.
(Currently Amended) The system of Claim 13, wherein the said selection of said selectable link configured to cause said at least one processor of said customer’s mobile device to provide access to said electronic application for said new account further causes said at least one processor of said customer’s mobile device to:
Shi does not explicitly teach:
cause the customer’s mobile device to queue an app for download to the customer’s mobile device, the app comprising the electronic application for the new account.
Goldfinger teaches:
cause the customer’s mobile device to queue an app for download to the customer’s mobile device, the app comprising the electronic application for the new account. ((Goldfinger) in at least para 0129).
Both Shi and Goldfinger are directed toward providing URL to provide links to open accounts.  Goldfinger teaches the motivation of downloading an installation program for implementation of a new account for services.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to .  
Claim 9 with respect to claim 1 above, Claim 19 with respect to claim 13 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi) in view of WO 2014/117095 A1 by Giordano et al. (Giordano) in view of US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), and further in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan), and further in view of US Pub. No. 2019/0043126 A1 by Billman et al. (Billman)
In reference to Claim 9:
The combination of Shi, Giordano, Nathanel and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 9
(Currently Amended) The method of Claim 1 (see rejection of claim 1 above), wherein the further comprising said selecting of the selectable link further causes a method comprising:
Shi does not explicitly teaches:
accessing a memory on the customer’s mobile device; and
obtaining a customer identification information from said memory; and 
utilizing said customer identification information obtained from said memory to prefill  at least a portion of the electronic application for the new account 
Billman teaches:
accessing a memory on the customer’s mobile device ((Billman) in at least para 0020, para 0084);
obtaining a customer identification information from said memory ((Billman) in at least para 0020, para 0084); and 
utilizing said customer identification information obtained from said memory to prefill  at least a portion of the electronic application for the new account  ((Billman) in at least para 0016, para 0020-0021).
Both Shi and Billman are directed toward applications for account provided electronically using a mobile device.  Billman teaches the motivation of accessing the mobile device memory and pre-filling the application form in order to reduce the workflow of the user to allow the process to flow faster and reduce user form abandonment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process for new accounts of Shi to include pre-filling process of the application form of Billman since Billman teaches the motivation of accessing the mobile device memory and pre-filling the application form in order to reduce the workflow of the user to allow the process to flow faster and reduce user form abandonment
In reference to Claim 19:
The combination of Shi, Giordano, Nathanel and Dragushan discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 19
(Currently Amended) The system of Claim 13, (see rejection of claim 13 above) are further comprising said selection of said selectable link is further configured to cause said at least one processor of said customer’s mobile device to: 
Shi does not explicitly teach:
access said memory on the customer’s mobile device; and 
obtain a customer’s identification information from said memory; and
said at least one processor of said customer’s mobile devices is further to:
utilize said customer identification information obtained from said memory to prefill at least a portion of the electronic application for the new account with the customer identification information.
Billman teaches:
access said memory on the customer’s mobile device ((Billman) in at least para 0020, para 0084); and
obtain a customer’s identification information from said memory ((Billman) in at least para 0016, para 0020-0021); and 
said at least one processor of said customer’s mobile devices is further to:
utilize said customer identification information obtained from said memory to prefill at least a portion of the electronic application for the new account with the customer identification information. ((Billman) in at least para 0016, para 0020-0021).
Both Shi and Billman are directed toward applications for account provided electronically using a mobile device.  Billman teaches the motivation of accessing the mobile device memory and pre-filling the application form in order to reduce the workflow of the user to allow the process to flow faster and reduce user form abandonment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process for new accounts of Shi to include pre-filling process of the application form of Billman since Billman teaches the motivation of accessing the mobile device memory and pre-filling the application form in order to reduce the workflow of the user to allow the process to flow faster and reduce user form abandonment
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub No. 2012/0265598 A1 by Krone, US Pub No. 2014/0089049 A1 by Cristofaro; CA 2814448 A1 by Stone et al; WO 2013133763 A1 by Chua; US Patent No. 10,949,830 B1 by Gaudin et al; US Patent No. 10,467,615 B1 by Omojola et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697